Citation Nr: 0013361	
Decision Date: 05/19/00    Archive Date: 05/24/00

DOCKET NO.  95-30 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether a reduction in the rating for pulmonary 
sarcoidosis from 30 percent disabling to 10 percent disabling 
was proper.

2.  Entitlement to an evaluation in excess of 30 percent for 
pulmonary sarcoidosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel



INTRODUCTION

The veteran had active military service from July 1974 to 
July 1978, and from December 1980 to March 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which formalized a reduction in the 
veteran's compensation rating for pulmonary sarcoidosis from 
30 percent to 10 percent.  By a rating decision dated June 
1995, the RO confirmed and continued the 10 percent 
evaluation.

The veteran was scheduled for a Travel Board hearing in 
September 1997.  However, he failed to report for the hearing 
and there is no indication in the record that he has 
requested another hearing.

This matter was remanded in November 1997 for further 
development to include a VA examination.  This case has been 
returned to the Board for appellate review.


FINDINGS OF FACT

1.  In a September 1987 rating decision, the RO granted 
service connection and assigned a 30 percent evaluation for 
pulmonary sarcoidosis effective March 11, 1987.

2.  In a December 1993 rating decision, the RO formalized a 
proposed reduction in the rating for pulmonary sarcoidosis 
from 30 percent to 10 percent, effective April 1, 1994, based 
in part, on findings in May 1989 and May 1993 VA 
examinations.

3.  Medical evidence dated proximate to the 1993 RO decision 
indicates some improvement in the veteran's sarcoidosis when 
compared to service medical records, to include a 
discontinuance of oral steroid therapy, but pulmonary 
function test results show no improvement of pulmonary 
function; the medical evidence does not reflect material 
improvement in the veteran's pulmonary sarcoidosis, that is 
reasonably certain to be maintained under the ordinary 
conditions of life.

4.  The veteran's service-connected pulmonary sarcoidosis is 
not shown to be manifested by pulmonary involvement requiring 
systemic high dose (therapeutic) corticosteroids for control; 
a FEV-1 of 40- to 55-percent predicted, or FEV-1/FVC of 40 to 
55 percent, or DLCO (SB) of 40- to 55- percent predicted or 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit); or severe symptomatology with 
extensive fibrosis, severe dyspnea on slight exertion with 
corresponding ventilatory deficit confirmed by pulmonary 
function tests with marked impairment of health.


CONCLUSIONS OF LAW

1.  The reduction of the veteran's disability rating for 
pulmonary sarcoidosis from 30 percent to 10 percent was not 
warranted by a preponderance of the evidence, and the 
requirements for restoration of the 30 percent rating have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.105(e), 3.344, 4.1, 4.2, 4.10, 4.13, 4.97, Diagnostic 
Codes 6600, 6802 (1993); Diagnostic Codes 6600, 6846 (1993).

2.  The criteria for an evaluation in excess of 30 percent 
for pulmonary sarcoidosis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.20, 
4.97, Diagnostic Codes 6600, 6802 (1993); Diagnostic Codes 
6600, 6846 (effective from October 7, 1996).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Introduction

As a preliminary matter, the Board finds that the veteran's 
claims as to whether a reduction in the rating for pulmonary 
sarcoidosis from 30 percent to 10 percent was proper and his 
claim for an evaluation in excess of 30 percent for pulmonary 
sarcoidosis, are "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a); Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  The Board is also satisfied that all 
relevant facts have been properly and sufficiently developed.  
Accordingly, no further development is required to comply 
with the duty to assist the veteran in establishing his 
claims.  See 38 U.S.C.A. § 5107(a).  The Board also finds 
that the RO satisfied the procedural requirements for rating 
reductions, set forth in 38 C.F.R. § 3.105(e) and (h) (1999), 
regarding notice and an opportunity for a predetermination 
hearing.

A. Entitlement to restoration of a 30 percent rating for 
service-connected pulmonary sarcoidosis

In any rating reduction case, it is necessary to ascertain, 
based upon a review of the entire recorded history of the 
condition, whether the evidence reflects an actual change in 
disability and whether examination reports reflecting change 
are based upon thorough examinations.  In addition, it must 
be determined that an improvement in a disability has 
actually occurred and that such improvement actually reflects 
an improvement in the veteran's ability to function under the 
ordinary conditions of life and work.  Brown v. Brown, 5 Vet. 
App. 413, 420-421 (1993) (citing 38 C.F.R. §§ 4.1, 4.2, 4.10 
and 4.13).  

In other words, pursuant to the above provisions, "the RO and 
Board are required in any rating reduction case to ascertain, 
based on a review of the entire recorded history of the 
condition, whether the evidence reflects an actual change in 
the disability and whether the examination reports reflecting 
such change are based upon thorough examinations."  Brown, 5 
Vet. App. at 421.  Moreover, in any rating reduction case, 
not only must it be determined that an improvement in a 
disability has actually occurred, but that such improvement 
reflects improvement in ability to function under ordinary 
conditions of life and work.  Id.; 38 C.F.R. §§ 4.2, 4.10.  
Furthermore, a claim as to whether a rating reduction was 
proper must be resolved in the veteran's favor unless the 
Board concludes that the preponderance of the evidence 
supports the reduction.  Id., citing Gilbert v. Derwinski, 1 
Vet. App. 49, 58 (1990).  The Board cautions that a rating 
reduction case is not a rating increase case.  Id., citing 
Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).

Specific requirements must be met in order for VA to reduce 
certain service-connected disabilities.  See 38 C.F.R. 
§ 3.344; see also Dofflemyer v. Derwinski, 2 Vet. App. 277 
(1992).  These requirements apply to ratings which have 
continued for long periods of time at the same level (5 years 
or more), and do not apply to disabilities which have not 
become stabilized or which are likely to improve.  See 
38 C.F.R. § 3.344(c).  

A review of the record reveals that in a September 1987 
rating decision, service connection was granted for pulmonary 
sarcoidosis, rated as 30 percent disabling effective from 
March 11, 1987, under 38 C.F.R. § 4.97, Diagnostic Codes 6600 
and 6802.  

In September 1993 rating decision, the RO proposed reducing 
the evaluation for the veteran's pulmonary sarcoidosis to 10 
percent, based, in part, in findings in May 1989 and 1993 VA 
examinations.  By a letter dated October 1993, the RO 
notified the veteran of the proposed reduction, and in a 
December 1993 rating decision, the RO reduced the evaluation 
for the veteran's pulmonary sarcoidosis from 30 percent to 10 
percent, effective April 1, 1994.  The veteran disagreed with 
that reduction, contending that his condition had not 
improved and had in fact worsened claiming that the reduction 
from 30 percent to 10 percent was improper.

Rating agencies will handle cases affected by change of 
medical findings or diagnosis, so as to produce the greatest 
degree of stability of disability evaluations consistent with 
the laws and VA regulations governing disability compensation 
and pension.  It is essential that the entire record of 
examinations and the recent examination is full and complete, 
including all special examinations indicated as a result of 
general examination and the entire case history.  
Examinations less full and complete than those on which 
payments were authorized or continued will not be used as a 
basis of reduction.  Ratings on account of diseases subject 
to temporary or episodic improvement, e.g., manic depressive 
or other psychotic reaction, epilepsy, bronchial asthma, 
gastric or duodenal ulcer, many skin diseases, etc., will not 
be reduced on any one examination, except in those instances 
where all the evidence of record clearly warrants the 
conclusion that sustained improvement has been demonstrated.  
Moreover, although material improvement in the physical or 
mental condition is clearly reflected, the rating agency will 
consider whether the evidence makes it reasonably certain 
that the improvement will be maintained under the ordinary 
conditions of life.  38 C.F.R. § 3.344(a); Kitchens v. Brown, 
7 Vet. App. 320 (1995); Brown, supra.

As noted above, if a rating has been if effect for 5 years or 
more, the provisions of 38 C.F.R. § 3.344(a) must be complied 
with in any rating reduction.  The provision requires that 
there be sustained material improvement in the disability 
before there is any rating reduction.  See Peyton, 1 Vet. 
App. at 286-87.  The 30 percent evaluation for the veteran's 
pulmonary sarcoidosis was in effect from March 1987, more 
than 5 years prior to the September 1993 rating decision 
proposing reduction, and the notice thereof.  As such, the 
central question here is whether there was material  
improvement in the veteran's disability and that such 
improvement was sustained in order to warrant a reduction in 
such compensation benefits.  See Kitchens; Brown, supra.

The evidence shows that the veteran was evaluated in February 
1986 with x-rays showing bilateral upper lobe infiltrates.  
He was asymptomatic at the time but gave a two to three month 
history of increased fatigue with progressive dyspnea on 
exertion.  The veteran was diagnosed with pulmonary 
sarcoidosis and was reevaluated in July 1986 and found to be 
more symptomatic with increasing shortness of breath and 
dyspnea with minimal exertion.  Pulmonary function tests 
performed during service, after the administration of 
bronchodilators, revealed FEV1s and FEV1/FVCs in the 70s and 
80s (%) of predicted values.  The veteran received his final 
medical board in December 1986.  The veteran's symptoms 
continued and he was placed on Prednisone in July 1986.  The 
veteran was granted service connection for pulmonary 
sarcoidosis and assigned a 30 percent evaluation effective 
March 11, 1987.

During a May 1989 VA examination the veteran reported 
shortness of breath, fatigue, chest pain, and sweats.  He 
indicated he was not taking any medications and had a mild 
cough off and on.  X-rays showed there was somewhat of a 
nodular increased density in the upper lung fields, somewhat 
more dense on the right, overlying the anterior aspect of the 
1st rib and in a similar area on the left.  There was 
elevation of the hilar structures bilaterally and probably 
some increased density in the subcarinal area.  There was 
blunting of the costophrenic angles bilaterally.

The veteran was afforded a VA examination in May 1993, which 
showed that the veteran was not taking any medications and 
had complaints of shortness of breath, and cough.  He 
indicated that he had to move more slowly when engaged in 
physical activity.  The lungs were clear with no malignant 
processes present.  Chest x-ray showed patchy opacification 
of a portion of the upper lobe on both the right and left but 
this was unchanged since previous study of May 1989.  There 
was mixed mild obstructive and mild to moderate restrictive 
lung disease.  Diffusing capacity was moderately decreased, 
but corrected for alveolar volume.  Pulmonary function tests 
(PFTs) were performed at a VA medical facility in July 1993.  
Pre- bronchodilator results were: FEV-1/FVC of 71 percent.  
The percentage of predicted for FEV-1/FVC was 74 percent.

Following the receipt of the above mentioned medical 
evidence, in September 1993 rating decision, the reduction 
from 30 percent to 10 percent was proposed based on sustained 
improvement in the veteran's pulmonary sarcoidosis.

In December 1994, the veteran submitted x-ray reports from 
BMC Naval Weapons Station in Yorktown, Virginia dated August 
1994 which revealed dense parenchymal change in the 
paratracheal region upper lung zones bilaterally.  Further 
parenchymal nodules were noted in the left upper lobe as 
well.  Emphysematous blebs were seen in the upper lung zones.  
There was no definite pleural plaque seen.  

In May 1995 the veteran provided VA outpatient treatment 
records dated from March 1987 to April 1995.  In these 
records was a 1992 treatment record indicating that the 
veteran had no change in his pulmonary sarcoidosis and that 
his condition was unlikely to improve in the future.  The 
diagnoses were sarcoidosis with moderately severe 
interstitial fibrosis and bilateral hilar adenopathy; 
restrictive and obstructive lung disease.

The veteran's pulmonary sarcoidosis was evaluated under 
38 C.F.R. § 4.97, Diagnostic Codes 6600 (bronchitis, 
chronic), 6802 (pneumoconiosis, unspecified), which was prior 
to the new criteria coming into effect on October 7, 1996.  
Under the old criteria for rating chronic bronchitis, 38 
C.F.R. § 4.97, Diagnostic Code 6600, provided that a 10 
percent evaluation was warranted for moderate chronic 
bronchitis manifested by considerable night or morning 
coughing, slight dyspnea on exercise, and scattered bilateral 
rales.  A 30 percent evaluation required moderately severe 
chronic bronchitis manifested by persistent coughing at 
intervals throughout the day, considerable expectoration, 
considerable dyspnea on exercise, rales throughout the chest, 
and beginning chronic airway obstruction.  A 60 percent 
evaluation required severe chronic bronchitis manifested by 
severe productive cough and dyspnea on slight exertion and 
pulmonary function tests indicative of severe ventilatory 
impairment.

Under Diagnostic Code 6802 the general rating formula under 
the old rating criteria (as analogized to pneumoconiosis) is 
as follows: A 10 percent evaluation is warranted for 
sarcoidosis which is definitely symptomatic with pulmonary 
fibrosis and moderate dyspnea on extended exertion.  A 30 
percent rating requires moderate symptomatology with 
considerable pulmonary fibrosis and moderate dyspnea on 
slight exertion, confirmed by pulmonary function tests.  A 60 
percent evaluation requires severe symptomatology with 
extensive fibrosis, severe dyspnea on slight exertion with 
corresponding ventilatory deficit confirmed by pulmonary 
function tests with marked impairment of health.  A 100 
percent rating is assigned for pronounced symptoms with 
extent of lesions comparable to far advanced pulmonary 
tuberculosis or pulmonary function tests confirming a 
markedly severe degree of ventilatory deficit; with dyspnea 
at rest and other evidence of severe impairment of bodily 
vigor producing total incapacity.  38 C.F.R. § 4.97, 
Diagnostic Code 6802.

The Board has reviewed the veteran's medical history with 
respect to his pulmonary sarcoidosis, as summarized above.  
See 38 C.F.R. § 3.344; Kitchens, supra; Brown, supra.  The 
Board finds that the evidence present at the time of the 
December 1993 rating reduction did not reflect material 
improvement in the veteran's pulmonary sarcoidosis, as 
compared to the evidence present at the time of the September 
1987 rating decision that assigned a 30 percent evaluation.  
Although the veteran indicated on the May 1989 and 1993 
examinations that he was not taking medication, he continued 
to complain of shortness of breath, cough, fatigue, chest 
pain, and diaphoresis.  He continued to report that his 
physical activities were hampered by his disability.  
Pulmonary function showed mixed mild obstructive and mild to 
moderate restrictive lung disease.  Diffusing capacity was 
moderately decreased, but corrected for alveolar volume.  The 
examiners did not report on whether the veteran had 
expectoration or rales throughout the chest upon examination.  

There was no indication by the 1989 and 1993 examiners that 
the veteran's disability had sustained a material 
improvement.  In fact, the May 1989 examination was less than 
complete and not sufficient to establish that the veteran's 
disability had materially improved.  It was recorded in 1992 
VA treatment records, which were constructively before the RO 
at the time of the reduction (see Bell v. Derwinski, 2 Vet. 
App. 611 (1992)), that the veteran's condition was not likely 
to improve.  While some improvement is evidenced by the fact 
that the veteran no longer required oral steroid therapy, 
when comparing pulmonary function test results dated during 
service with those obtained in 1993, the Board finds that 
there was definitely no improvement.  It is the Board's 
judgment that the evidence in toto does not show material 
improvement, within the meaning of the cited legal authority.  
Accordingly, as the reduction of the rating for sarcoidosis 
from 30 percent to 10 percent was not warranted by a 
preponderance of the evidence, restoration of a 30 percent 
rating is warranted.


B. Entitlement to an evaluation in excess of 30 percent for 
pulmonary sarcoidosis.

The veteran contends that the evaluation assigned his 
service-connected pulmonary sarcoidosis does not adequately 
reflect the severity of his pulmonary symptomatology.

In May 1995 the veteran provided VA outpatient treatment 
records dated from March 1987 to April 1995.  The veteran 
reported shortness of breath after climbing 2 flights of 
stairs, walking more than 1/4 mile, and lifting heavy 
objects.  It was noted that the veteran had been treated with 
Prednisone for a long time and believed that his symptoms 
were getting worse.  The examiner found no objective evidence 
of worsening indicating that the veteran's PFT's were the 
same as in 1993.  The veteran was prescribed an Azmacort 
inhaler.

An April 1995 VA examination showed reports of shortness of 
breath when climbing up 2 flights of steps, chronic cough, 
and occasional nasal stuffiness.  It was noted that the 
veteran was on a steroid inhaler.  The examination showed no 
wheezing or bronchi, and no active malignant process.  The 
PFT's showed FEV1 of 65.9 percent predicted and FEV1/FVC of 
70 percent actual under the standard study.  After 
bronchodilator the FEV1 was 68.3 percent predicted and 
FEV1/FVC was 72 percent actual.  The interpretation was mild 
restrictive defect, mild gas exchange defect.  Mild 
obstructive defect, not changed with one dose of 
bronchodilator (based on FEF25/79).  Mild restrictive defect.  
Normal MVV, corrected for the FEV1.  Normal DLCO, corrected 
for alveolar volume.  PFT's for comparison reveal no change 
since July 1993.

During an October 1998 VA examination the veteran reported 
being treated with Albuterol and in the past was treated with 
Prednisone.  He was working as a security person since April 
1998 and had not lost any time from his job because of his 
lung problems.  He gave a history of sinusitis and felt 
congested most mornings.  The examination showed no gross 
septal deviation, no difficulty in breathing through the 
nose, oral pharynx showed no congestion, and no sinus 
tenderness was elicited.  The veteran was in no respiratory 
distress and there was no clubbing or cyanosis of the 
fingers.  The lungs air entry was noted as good bilateral.  
There was no wheezing heard and no rales or bronchi were 
present.  PFT's showed FEV1 was 74 percent predicted (noted 
outside normal range) and FEV1/FVC was 70 percent.

In 1999 a clarifying addendum to the October 1998 examination 
was received.  This addendum was a reply to a request for a 
review by a respiratory specialist of the PFT's.  The 
specialist indicated that the FEV1 figure more accurately 
reflected the veteran's level of disability than the 
FEV1/FVC.  The FEV1 was explained as a more accurate 
disability reflection in most lung disease including 
sarcoidosis.

The criteria for evaluating the veteran's service-connected 
respiratory disability, pulmonary sarcoidosis or bronchitis, 
are provided at 38 C.F.R. § 4.97 (1999).  The Board notes 
that this portion of the regulations was revised, effective 
October 7, 1996, during the pendency of this appeal.  See 61 
Fed. Reg. 46, 720-46, 731 (1996). Where a law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991). The 
record shows that the veteran has had notice of the old and 
new criteria for evaluating his pulmonary sarcoidosis.  The 
RO and the Board have considered both the "old" criteria, 
applicable prior to the amendment, and the "new" criteria 
contained in the regulation as amended.  See Karnas, 1 Vet. 
App. at 308.

The veteran's pulmonary sarcoidosis was evaluated under 
38 C.F.R. § 4.97, Diagnostic Codes 6600 (bronchitis, 
chronic), 6802 (pneumoconiosis, unspecified).  Under the old 
criteria for rating chronic bronchitis, 38 C.F.R. § 4.97, 
Diagnostic Code 6600, provided that a 10 percent evaluation 
was warranted for moderate chronic bronchitis manifested by 
considerable night or morning coughing, slight dyspnea on 
exercise, and scattered bilateral rales.  A 30 percent 
evaluation required moderately severe chronic bronchitis 
manifested by persistent coughing at intervals throughout the 
day, considerable expectoration, considerable dyspnea on 
exercise, rales throughout the chest, and beginning chronic 
airway obstruction.  A 60 percent evaluation required severe 
chronic bronchitis manifested by severe productive cough and 
dyspnea on slight exertion and pulmonary function tests 
indicative of severe ventilatory impairment.

Under the new criteria, ratings are based on the results of 
pulmonary function tests, showing forced expiratory volume in 
one second (FEV-1), Forced Expiratory Volume in one second to 
Forced Vital Capacity (FEV-1/FVC), and Diffusion Capacity of 
the Lung for Carbon Monoxide by the Single Breath Method 
(DLCO (SB)).  38 C.F.R. § 4.97, Diagnostic Code 6600, now 
provides that a 10 percent evaluation is warranted for FEV-1 
of 71 to 80 percent predicted, or FEV-1/FVC of 71 to 80 
percent, or DLCO (SB) 66 to 80 percent predicted.  A 30 
percent evaluation requires FEV-1 of 56 to 70 percent 
predicted, or FEV-1/FVC of 56 to 70 percent, or DLCO (SB) 56 
to 65 percent predicted.

Under Diagnostic Code 6802 the general rating formula under 
the old rating criteria (as analogized to pneumoconiosis) is 
as follows: A 10 percent evaluation is warranted for 
sarcoidosis which is definitely symptomatic with pulmonary 
fibrosis and moderate dyspnea on extended exertion.  A 30 
percent rating requires moderate symptomatology with 
considerable pulmonary fibrosis and moderate dyspnea on 
slight exertion, confirmed by pulmonary function tests.  A 60 
percent evaluation requires severe symptomatology with 
extensive fibrosis, severe dyspnea on slight exertion with 
corresponding ventilatory deficit confirmed by pulmonary 
function tests with marked impairment of health.  A 100 
percent rating is assigned for pronounced symptoms with 
extent of lesions comparable to far advanced pulmonary 
tuberculosis or pulmonary function tests confirming a 
markedly severe degree of ventilatory deficit; with dyspnea 
at rest and other evidence of severe impairment of bodily 
vigor producing total incapacity.  38 C.F.R. § 4.97, 
Diagnostic Code 6802.

Under the new Code 6846, sarcoidosis with pulmonary 
involvement with persistent symptoms requiring chronic low-
dose (maintenance) or intermittent corticosteroids is rated 
30 percent disabling.  A 60 percent rating is assigned for 
sarcoidosis with pulmonary involvement requiring systemic 
high-dose (therapeutic) corticosteroids for control.  
Sarcoidosis manifested by cor pulmonale, or by cardiac 
involvement with congestive heart failure, or by progressive 
pulmonary disease with fever, night sweats, and weight loss 
despite treatment is rated 100 percent disabling.

The Board has reviewed the record and finds that an 
evaluation in excess of 30 percent for the veteran's service-
connected sarcoidosis is not warranted under either the prior 
or amended regulations.  In the context of evaluating the 
sarcoidosis under both sets of criteria, the Board observes 
that while the veteran has consistently complained of 
shortness of breath on exertion and coughing, there was no 
evidence of any severe ventilatory impairment as the 
veteran's lungs were found to be without wheezes or rales.  
Indeed pulmonary function tests have remained constant since 
1993 with no findings to support an evaluation in excess of 
30 percent.  There have also been no findings of severe 
pneumoconiosis with marked impairment of health, or of 
pulmonary involvement requiring systemic high dose 
(therapeutic) corticosteroids for control.

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against an evaluation in 
excess of 30 percent for the service-connected pulmonary 
sarcoidosis under both the former and revised sets of 
criteria.

The Board does not find that the frequency or severity of the 
veteran's respiratory symptoms is in equipoise to warrant an 
evaluation in excess of 30 percent for pulmonary sarcoidosis.  
The provisions of 38 U.S.C.A. § 5107(b) regarding reasonable 
doubt are not applicable.





ORDER

As the reduction in the evaluation for the veteran's 
pulmonary sarcoidosis from 30 percent to 10 percent was not 
warranted, restoration of a 30 percent rating for pulmonary 
sarcoidosis is granted, subject to the law and regulations 
governing the payment of VA monetary benefits.

Entitlement to an evaluation in excess of 30 percent for 
pulmonary sarcoidosis is denied. 



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

